                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:17-CR-00215-RJC-DCK
 USA                                       )
                                           )
    v.                                     )               ORDER
                                           )
 PARIS JONTUE TAYLOR (4)                   )
                                           )

         THIS MATTER is before the Court upon motion of the government to correct

a “clerical error” in the Judgment pursuant to Federal Rule of Criminal Procedure

36. (Doc. No. 158).

         According to the motion, the Judgment should not have listed Cedric Clark,

(Case No. 3:16-cr-316), as jointly and severally liable with Paris Taylor for

restitution because he was allegedly part of a different fraudulent scheme. (Id. at 1).

However, the government did not object to the Presentence Report listing Clark’s

case as related to Taylor’s. (Doc. No. 103 at 1). The government also did not object

when the Court orally announced on April 26, 2018, at Taylor’s sentencing hearing

that Clark would be jointly and severally liable her. Finally, the government did

not move to correct the Judgment, (Doc. No. 146), for clear error within 14 days of

its issuance on July 11, 2018. Accordingly, any error in the Judgment cannot fairly

be described as “clerical,” but rather substantive, barring relief under Rule 36.

United States v. Vanderhorst, 927 F.3d 824, 828 (4th Cir. 2019).

         IT IS, THEREFORE, ORDERED that the government’s motion is DENIED.




     Case 3:17-cr-00215-RJC-DCK Document 159 Filed 05/18/20 Page 1 of 2
      The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, the United States Attorney, the United States Probation Office,

and the United States Marshals Service.


                                       Signed: May 18, 2020




                                       SEALED DOCUMENT with access to Specified Parties/Defendants.




                                          2

     Case 3:17-cr-00215-RJC-DCK Document 159 Filed 05/18/20 Page 2 of 2
